Mr. Chief Justice Hernández
delivered the opinion of the court.
Juan San Miguel was tried in the District Court of Arecibo on the charge of assault and battery with aggravated circumstances, and sentenced on July 2 of the current year to pay a fine of $100 or to be imprisoned in jail for one month. From this judgment he took an appeal to this Supreme Court, but has filed no brief and made no argument in support of the appeal, nor does the transcript of the record contain any bill of exceptions nor statement of facts.
Upon examining the complaint, we find that it does not contain any defect invalidating it; and with reference to the sentence the fiscal has called our attention to the terms in *703which it is drawn, which appear to leave the selection to the defendant of the penalty which he is to suffer, permitting him to choose either the payment of the fine or the imprisonment.
As a matter of fact the sentence is confusing because it is not explicit, and instead of imposing on the defendant a fine of $100 or imprisonment in jail for one month, it should have sentenced him to pay a fine of $100 or, in default thereof, to be imprisoned for one month or until the fine should have been settled in full.
The question raised in this case by the fiscal is of the same nature as that decided by this court in the following cases: The People of Porto Rico v. Laviosa, 13 P. R. Rep., 203; The People of Porto Rico v. Manuel M. del Toro, 13 P. R. Rep., 218; The People of Porto Rico v. Virgilio Lópes Agostini, 13 P. R. Rep., 235.
In order to avoid repetitions, we will refer to the doctrine established in those cases.
For the reasons stated, the judgment appealed from should be modified in accordance with this opinion.

Decided accordingly.

Justices Figneras, MacLeary, Wolf and del Toro concurred.